Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Larry Singer,                            Case No.

12               Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     International Coffee & Tea, LLC,         Act; Unruh Civil Rights Act
       a Delaware Limited Liability
15     Company; and Does 1-10,

16               Defendants.

17
18           Plaintiff Larry Singer complains of International Coffee & Tea, LLC, a

19   Delaware Limited Liability Company; and Does 1-10 (“Defendants”), and

20   alleges as follows:

21
22
        PARTIES:
23
        1. Plaintiff is a California resident with physical disabilities. He is a
24
     quadriplegic. He uses a wheelchair for mobility.
25
        2. Defendant International Coffee & Tea, LLC owned The Coffee Bean &
26
     Tea Leaf located at or about 5653 Alton Pkwy, Irvine, California, in January
27
     2020.
28
        3. Defendant International Coffee & Tea, LLC owns The Coffee Bean &

                                            1

     Complaint
Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 2 of 7 Page ID #:2




 1   Tea Leaf (“Coffee Bean”) located at or about 5653 Alton Pkwy, Irvine,
 2   California, currently.
 3      4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13
14      JURISDICTION & VENUE:
15      5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18      6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26      FACTUAL ALLEGATIONS:
27      8. Plaintiff went to Coffee Bean in January 2020 with the intention to avail
28   himself of its goods, motivated in part to determine if the defendants comply


                                               2

     Complaint
Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 3 of 7 Page ID #:3




 1   with the disability access laws.
 2      9. Coffee Bean is a facility open to the public, a place of public
 3   accommodation, and a business establishment.
 4      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 5   to provide wheelchair accessible point of sale machines in conformance with
 6   the ADA Standards as it relates to wheelchair users like the plaintiff.
 7      11. On information and belief, the defendants currently fail to provide
 8   wheelchair accessible point of sale machines.
 9      12. The defendants have a counter that, as built, complies with the ADA
10   Standards for accessible design. However, the defendants did not maintain the
11   sales counters in a manner that is readily accessible to and useable by persons
12   with disabilities.
13      13. Additionally, on the date of the plaintiff’s visit, the defendants had a
14   practice of converting a significant portion of the sales counter to a
15   merchandise and display area.
16      14. On information and belief, the defendants currently fail to provide
17   wheelchair accessible sales counters.
18      15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
19   personally encountered these barriers.
20      16. As a wheelchair user, the plaintiff benefits from and is entitled to use
21   wheelchair accessible point of sale machines and sales counters. By failing to
22   provide accessible facilities, the defendants denied the plaintiff full and equal
23   access.
24      17. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26      18. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                             3

     Complaint
Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 4 of 7 Page ID #:4




 1      19. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7      20. Plaintiff will return to the Coffee Bean to avail himself of its goods and
 8   to determine compliance with the disability access laws once it is represented
 9   to him that the Coffee Bean and its facilities are accessible. Plaintiff is
10   currently deterred from doing so because of his knowledge of the existing
11   barriers and his uncertainty about the existence of yet other barriers on the
12   site. If the barriers are not removed, the plaintiff will face unlawful and
13   discriminatory barriers again.
14      21. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 5 of 7 Page ID #:5




 1   complaint.
 2      23. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24      24. When a business provides facilities such as point of sale machines, it
25   must provide accessible point of sale machines.
26      25. Here, accessible point of sale machines have not been provided.
27      26. When a business provides facilities such as sales or transaction counters,
28   it must provide accessible sales or transaction counters.


                                             5

     Complaint
Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 6 of 7 Page ID #:6




 1      27. Here, accessible sales or transaction counters have not been provided.
 2      28. The Safe Harbor provisions of the 2010 Standards are not applicable
 3   here because the conditions challenged in this lawsuit do not comply with the
 4   1991 Standards.
 5      29. A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily
 7   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8      30. Here, the failure to ensure that the accessible facilities were available
 9   and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14      31. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21      32. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23      33. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
Case 8:20-cv-00281-JLS-KES Document 1 Filed 02/12/20 Page 7 of 7 Page ID #:7




 1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2   (c).)
 3
 4             PRAYER:
 5             Wherefore, Plaintiff prays that this Court award damages and provide
 6   relief as follows:
 7           1. For injunctive relief, compelling Defendants to comply with the
 8   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 9   plaintiff is not invoking section 55 of the California Civil Code and is not
10   seeking injunctive relief under the Disabled Persons Act at all.
11           2. Damages under the Unruh Civil Rights Act, which provides for actual
12   damages and a statutory minimum of $4,000 for each offense.
13           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
     Dated: February 7, 2020              CENTER FOR DISABILITY ACCESS
16
17
                                          By:
18
                                          ______________________________
19
                                                 Russell Handy, Esq.
20                                               Attorney for plaintiff

21
22
23
24
25
26
27
28


                                                7

     Complaint
